DETAILED ACTION
Claims 1-4 are considered in this office action. Claims 1-4 have been found allowable.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Walter on 08/09/2022.
The application has been amended as follows: 
(Currently amended)  Method of automatically determining identification of a flying target by features of motion comprising longitude, latitude, speed, heading time, and 3/A code, comprising the following steps:
Step 1: Features extraction: constructing a features space, wherein the features extraction includes:
Discretizing the longitude and latitude information by constructing a longitude – latitude grid, then mapping the flying target’s longitude and latitude to indexes by replacing them with cell indexes where the flying target locates;
Extracting flight path information of the flying target: From a list of all available flight paths of a country in which the method is applied, supplementing the information of the flight path crossing each cell in the discretized longitude - latitude grid, determining the flight path of the flying target as a chain of cells where the longitude and latitude of the flying target belong to, encoding flight path format in numeric format by binary method;
Converting a time format from hour/minute/second format to a day/night one, in which, day is assigned for a time range from 6 am to 6 pm, and night is assigned for the time range from 6pm to 6am, Day value is then encoded as 1, while night value is encoded as 0;
Applying directly the remaining information comprising heading, speed, and 3/A code as features in the features space;
Step 2: Voting for identification, comprising
Training the features space which are n-dimensional vectors from step 1 with a set of decision trees;
Traversing the features extracted from step 1 through those decision trees of a Random Forest, each decision tree will give a vote for a class label, the most voted label will be chosen as the class label of the flying target.
(Currently amended)  The method of automatically determining identification of the flying target by features of motion, time, and 3/A code according to claim 1, further comprising, at the features extraction step, wherein longitude – latitude grid is split into cells, and a process of encoding flight path in n’ dimensions of the feature space (where n’ is the number of flight paths of the country in which the method is applied).
(Currently amended)  The method of automatically determining identification of the flying target by features of motion, time, and 3/A code, according to claim 1, wherein the Random Forest is built according to the following:
Generating subsets from original training dataset comprising a list of flying target identifications with corresponding motion, time, and 3/A code information, this dataset is collected beforehand in order to be used as initial data to train Random Forest model by a sampling with replacement technique allowing the data to be repeated in the subset;
Training those subsets with decision trees; and
Calculating average prediction result for each new subset.
(Currently amended)  The method of automatically determining identification of the flying target by features of motion, time, and 3/A code, according to claim 1, wherein when the decision trees votes, in the case there are class labels which received the same number of votes, one label is chosen randomly.

 				 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668